Citation Nr: 1308462	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-04 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for stage III breast cancer, to include as due to exposure to asbestos.

3.  Entitlement to service connection for irritable bowel syndrome (claimed as gastrointestinal stomach condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issue has been recharacterized as noted on the title page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In November 2012, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge (VLJ).

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In a January 2012 written submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the claims of entitlement to service connection for stage III breast cancer and irritable bowel syndrome.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to service connection for stage III breast cancer and irritable bowel syndrome.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal in February 2010 with regard to the issues of entitlement to service connection for stage II breast cancer and irritable bowel syndrome.  However, prior to certification to the Board, in a November 2011 written submission, the Veteran withdrew her appeal with regard to these issues.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204  (2012).  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, the issues of entitlement to service connection for stage II breast cancer and irritable bowel syndrome are dismissed.



ORDER

Entitlement to service connection for stage III breast cancer, to include as due to 
exposure to asbestos, is dismissed.

Entitlement to service connection for irritable bowel syndrome (claimed as gastrointestinal stomach condition), is dismissed.  


REMAND

In November 2012, the Veteran testified at a video conference hearing before the undersigned VLJ.  In January 2013, the Board informed the Veteran that it was unable to produce a written transcript of the proceeding and offered her the opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717 (2012).  In a February 2013 response, the Veteran elected to present testimony before a VLJ at the RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing at the RO, or a video conference if she so chooses, before a Veterans Law Judge.  Notify the Veteran and her representative of the date, time, and place of the hearing.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


